On a former day of this term this cause was reversed and remanded and appellant has filed a motion for rehearing urging that this court was in error in holding that the indictment was a good one. The indictment in the first count charges Eva Betts and appellant with the murder of Rozella Betts, alleged to have been committed on the 9th day of December, 1908, and in the second count it charges that on the 15th day of November, 1908, the said Eva Betts and appellant did conspire together to kill the said Rozella Betts. It will be seen that the indictment charges two separate and distinct offenses. In the first it charges a capital felony, and in the second it charges an ordinary felony. Appellant before the trial presented to the court a motion to quash the indictment on the ground that the same charges two separate and distinct felonies alleged to have been committed on two separate and different dates. The court overruled this motion, and appellant excepted, but the court submitted only the first count to the jury. In our former opinion we thought that as the court had submitted the case to the jury only on the first count, that this was tantamount to an election by the State, and, therefore, tantamount to sustaining the motion to quash as to the second count. In this we believe we were in error. We believe that the court should have either quashed the indictment or compelled the State to elect one which it would proceed. We think the State in answer to the motion to quash had the right to elect on which count it would proceed. In the case of Faulkner v. State, 15 Texas Crim. App., 115, this court said:
"We will not discuss at this time just what offenses can be charged by different counts in the same bill. The following can not only be charged in the same indictment, but the State can notbe forced to elect upon which count defendant shall be tried.
"In an indictment for the theft of a certain piece of property, counts for swindling, embezzlement, receiving, and, if an animal, altering mark or brand, branding horse, mule, ass, cattle, etc., without consent and with intent to defraud. Under an indictment for burglary, a count for the intended offense may be inserted, unless murder or rape be the intended felony, and one or the other of these offenses be actually committed. In this state of case, we advise that the party be indicted for the murder or the rape, omitting all mention of the burglary. In forgery, counts for uttering or attempting to utter and pass the forged document, may be inserted.
"This short enumeration is not to be understood as embracing all of the offenses which may be charged by different counts in the same indictment; but that which we wish to call special attention to is, that the State can not be compelled to elect upon which count the defendant shall be tried in the cases above enumerated. The principle *Page 638 
is that the court should always interpose, either by quashing the indictment or by compelling an election, where an attempt is made, as manifested by either the indictment or the evidence, to convict the accused of two or more offenses growing out of distinct and separate transactions; but should never interpose in either mode, where the joinder is simply designated and calculated to adapt the pleadings to the different aspects in which the evidence on the trial may present a single transaction."
Since, however, the case was submitted to the jury only on the first count in the indictment, which charged appellant with the offense of murder, and a verdict responsive thereto was returned, this, in effect, was an acquittal of the charge of conspiracy. So that, at this time, the only offense for which appellant can be tried under this indictment is for the offense of murder. That count in the indictment charges an offense, and for that only he can now be tried.
In the attitude of the case as it now presents itself, we hold there was no hurtful error in overruling the motion to quash.
The motion for rehearing is overruled.
Overruled.